Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 22, 2019

The Court of Appeals hereby passes the following order:

A19A1314, A19A1315. IN RE ESTATE OF MICHAEL BROOKS CRUMP (two
    cases).

      In 2002, Tracy Crump Parrish filed a petition to probate in solemn form the last
will and testament of Michael Brooks Crump (the “decedent”). In her petition, Parrish
identified herself as the decedent’s daughter and the sole heir of the estate. The
probate court of Gwinnett County issued a final order on July 11, 2002, admitting the
will to probate. On February 16, 2018, Parrish filed an amended petition to probate
the decedent’s will based on her representation that the decedent was not her natural
father. That same day, Parrish filed a petition seeking to be discharged as the executor
of the estate. On May 14, 2018, Tiffany Miller Bates, Lindsay Baker, and Jessi Miller
(collectively, the “Intervenors”) filed a motion to intervene in the action.
      The probate court disallowed Parrish’s amended petition to probate the
decedent’s will, ruling that the action was automatically dismissed in accordance with
OCGA § 9-2-60 (b) because no written order had been filed in the case in over five
years. The court noted, however, that it would continue processing Parrish’s petition
for discharge. In the same order, the court denied the Intervenors’ motion to
intervene. Parrish then filed a notice of appeal, which has been docketed in this Court
as Case No. A19A1314. The Intervenors filed a cross-appeal, which has been
docketed as Case No. A19A1315. We lack jurisdiction.
      Here, Parrish’s case remains pending below, and the record contains no
indication that the probate court directed the entry of judgment pursuant to OCGA §
9-11-54 (b). Consequently, Parrish was required to use the interlocutory appeal
procedures – including obtaining a certificate of immediate review from the trial court
– to seek appellate review of the order at issue here. See OCGA § 5-6-34 (b); Boyd
v. State, 191 Ga. App. 435 (383 SE2d 906) (1989). If a certificate of immediate
review is not entered within ten days of entry of the order sought to be appealed, the
party seeking review must wait until the final judgment to appeal. See OCGA §
5-6-34 (b); Wilcher v. Confederate Packaging, Inc., 287 Ga. App. 451, 452 (1) (651
SE2d 790) (2007). The record contains no indication that Parrish sought and obtained
a timely certificate of immediate review. Her failure to do so deprives us of
jurisdiction over her appeal in Case No. A19A1314. See Bailey v. Bailey, 266 Ga.
832, 833 (471 SE2d 213) (1996).
      Because this Court must have jurisdiction over a valid appeal in order to have
jurisdiction over a cross-appeal, we necessarily must dismiss the Intervenors’ cross-
appeal. Jarrard v. Copeland, 205 Ga. App. 20, 21 (421 SE2d 84) (1992).
      For the foregoing reasons, the appeals in Case Nos. A19A1314 and A19A1315
are hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/22/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.